Exhibit 10.4

PURCHASE ORDER
 
THIS PURCHASE ORDER, issued this 14th day of October, 2009 by UNIVERSAL
ALTERNATIVE FUELS, INC. ("Buyer"), a Nevada corporation having its principal
office located at 1400 Old Country Road, Suite 206, Westbury, NY 11590 to GLOBAL
RESOURCE CORPORATION ("Seller"), a Nevada corporation having a principal place
of business at 1000 Atrium Way, Suite 100, Mount Laurel, New Jersey 08054, is
the "Purchase Order" for an "initial machine" referenced in that certain License
Agreement contemporaneously executed by the parties. This Purchase Order is
subject to termination as provided in Article II (b) of that License Agreement.
All capitalized terms not otherwise defined in this Purchase Order shall have
the meanings ascribed to them in the License Agreement.
 
1. (a) Buyer hereby orders, and agrees to purchase one (1) machine ("initial
machine") embodying the Seller's microwave technology for the extraction of
energy from various feedstocks, such initial machine being denominated by Seller
as "Prototype Microwave RF Processor to Process Oil Shale" and designated as
Seller's "Patriot-S-10S" Model. The specifications for such initial machine
shall be determined by the Seller not later than the end of the "wait and see"
period of 180 days as described in Article II (b) of the License Agreement,
subject to the requirements of the Buyer as set forth in (i) the License
Agreement, (ii) sub­paragraph 1 (b) following and (iii) Paragraph 4 below.
 
(b) The initial machine is to apply the Seller's microwave technology to oil
shale as the specific feedstock. Buyer and Sell shall cooperate in performing
the necessary tests, analyses, experiments and research to determine the
efficacy and efficiency of the initial machine handling such feedstock. This
utilization of the machine shall constitute the basis for the Seller's warranty
of fitness for the particular purpose, i.e., the extraction of energy from oil
shale at the rate of one- ton of feedstock material per hour at a total cost of
feedstock preparation, loading, and handling/processing which is less than the
value of the energy extracted.
 
2. (a) The Purchase Price shall be calculated as provided in Article VI (b) of
the contemporaneous License Agreement, to wit: The purchase price for such
initial machine shall be (i) the Seller's Cost to Manufacture the initial
machine, as defined in Article I (a) of the License Agreement plus (ii) twenty
percent (20%) of the Seller's Cost to manufacture the initial machine, plus
(iii) such mutually agreed amount for research and development and testing as
the parties shall agree upon; subject nevertheless to a maximum Purchase Price
of Three Million Five Hundred Thousand Dollars ($3,500,000) against which
Purchase Price Buyer shall be entitled to receive the sum of Eight Hundred Forty
Three Thousand Dollars ($843,000) which shall be deducted from the final
payment.
 
(b) The Purchase Price shall be paid by Buyer as follows:
 
(i)       $500,000 at the end of six (6) months from the date of this Purchase
Order;
(ii)      $500,000 at the end of nine (9) months from the date of this Purchase
Order; and
 
 
 
Page 1 of 4

--------------------------------------------------------------------------------

 


(iii)     the balance, after the application of the $843,000 credit, upon
completion of the initial machine, demonstration that it meets the warranted
purpose, and acceptance by Licensee.
 
3.  This Purchase Order shall be subject to the Buyer's right to terminate as
provided in Article II (b)(i) and II (b)(ii) of the License Agreement and to the
right of Seller, in the event of such termination, to repurchase the License
Agreement and retain the Existing Prototype Machine as provided in Article II
(b)(i) and II (b)(ii).
 
4.  The initial machine, when delivered, shall be designed and manufactured such
that it meets all construction installation, operational, environmental and all
other regulatory and licensing laws, codes, rules and regulations. For purposes
of Article VIII (b) of the License Agreement, the costs and expenses for meeting
such requirements shall not be "regulatory" or "marketing" approvals as
contemplated therein and shall be at the cost of the Seller.
 
5.  Seller shall advise Buyer, at the time of delivery of the initial machine,
if the machine, as designed and manufactured, requires any Patent Rights,
Technology license, or other authorization from Seller, beyond that contemplated
in the Continuation Application under which Buyer has been licensed, and, if so,
Seller shall provide all such by amendment to the License Agreement without
further cost to Buyer.
 
6.  Upon acceptance by Buyer of the initial machine, the Security Interests in
the contemporaneously executed Security Agreement shall terminate and Buyer
shall promptly discontinue and/or terminate all UCC-1 or other security filings
regardless of where made and filed.
 
7.  The Parties incorporate by reference as fully and completely as if set forth
herein in their entirety the following sections of the License Agreement:
 
(i)        Article XII, subsections (a), (b), and (c); and
(ii)       Article XVI (Confidentiality); and
(iii)      Article XVII (Jurisdiction and Venue; Waiver of Jury Trial).
 
The Parties shall, as the need shall arise, negotiate:
(i)        the application of taxes (sales and use taxes, gross receipts taxes
on included parts and sub-assemblies, and value-added taxes); and
(ii)       length and scope of warranties (other than the warranty for a
particular purpose as described in Paragraph 1(b) above): and
(iii)       Seller's product liability insurance; and
(iv)      issues relating to the method of delivery of the initial machine
subject to Buyer's acceptance of such machine; and
(v)       such other matters as are not covered by the License Agreement, the
Security Agreement and/or this Purchase Order.
 
 
Page 2 of 4

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, Licensor and Licensee have executed and delivered this
Purchase Order as of this 14th day of October 2009 by their duly authorized
representatives.
 

 
Global Resource Corporation
         
 
By:
/s/ Peter A. Worthington      
Peter A. Worthington, CEO
         




 
Universal Alternative Fuels, Inc.
         
By:
       
Greg Goldberg, President
         

 
 
 
 
Page 3 of 4

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, Licensor tind Licensee have executed and delivered this
Purchase Order as of this 14th day of October 2009 by their duly authorized
representatives.
 

 
Global Resource Corporation
         
 
By:
       
Peter A. Worthington, CEO
         




 
Universal Alternative Fuels, Inc.
         
By:
/s/ Greg Goldberg      
Greg Goldberg, President
         

 
 
 
 
Page 4 of 4

--------------------------------------------------------------------------------

 

